COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 SCHNEIDER ELECTRIC USA, INC.                                    No. 08-21-00145-CV
 D/B/A SCHNEIDER ELECTRIC,                        §
                    Appellant,                                      Appeal from the
                                                  §
 v.                                                                327th District Court
                                                  §
 MARIA RAMIREZ,                                                of El Paso County, Texas
                             Appellee.            §
                                                                 (TC # 2019DCV3145)

                                          O R D E R

       Pending before the Court is a petition for permissive appeal filed by Schneider Electric

USA, Inc. See TEX.R.APP.P. 28.3. The petition is GRANTED.

       Pursuant to Rule 28.3(k), a notice of appeal is deemed to have been filed by Schneider

Electric USA, Inc., on the date of this order and the appeal will be governed by the rules

applicable to accelerated appeals. Schneider Electric USA, Inc. is directed to take all necessary

steps to cause the appellate record to be filed. See TEX.R.APP.P. 34.5, 34.6. The clerk’s record

and the reporter’s record, if any, are due to be filed no later than October 14, 2021. The Clerk of

the Court shall file a copy of this order with the trial court clerk. See TEX.R.APP.P. 28.3(k).

       IT IS SO ORDERED this 24th day of September, 2021.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.